Appeal by defendant from a judgment of the Supreme Court, Kings County (Kuffner, J.), rendered November 28, 1983, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant’s argument that his plea should be vacated because he was not advised of his right to testify or call witnesses on his own behalf is without merit. Defendant’s challenge to the sufficiency of the plea allocution is not preserved for appellate review since he failed to move in the court of first instance to withdraw his plea or vacate the judgment of conviction (see, CPL 470.05 [2]; People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636; People v Ortiz, 105 AD2d 809; People v Carrisquello, 106 AD2d 513). In any event, the allocution satisfied the requirements of People v Harris (61 NY2d 9) and thus vacatur is not warranted (see, People v De Santis, 108 AD2d 821).
In addition, the imposed sentence of SVs to 25 years’ imprisonment, which was bargained for by defendant, was not harsh or excessive and thus will not be disturbed on appeal (People v Kazepis 101 AD2d 816; People v Suitte, 90 AD2d 80). Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.